Citation Nr: 0620545	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  01-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1976 to February 
1977.

This matter comes before the Board of Veteran's Appeals 
(Board) from January 2001 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the January 2001 decision, the RO denied entitlement to a 
disability rating in excess of 40 percent for lumbosacral 
strain.  


FINDING OF FACT

The veteran's lumbosacral strain is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbosacral strain are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, 5295 
(2001); 38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Code 5237 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003. See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2005)). 
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran. If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation. 38 U.S.C.A. § 
5110(g) (West 2002). Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation. VAOPGCPREC 3-00.

In January 2001, the RO applied the version of the rating 
criteria that was previously in effect and denied an 
increased rating. In June 2003 and October 2005 statements of 
the case, the RO considered and applied the revised rating 
criteria and denied an increased rating.  The Board finds, 
therefore, that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to him. See 
Bernard v Brown, 4 Vet. App. 384 (1993).

The former rating criteria, Diagnostic Code 5295, provided a 
maximum 40 percent disability rating for severe lumbosacral 
strain.  Severe lumbosacral strain was characterized by 
listing of the whole spine to one side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion. 

Subsequent to the September 2003 amendments, lumbosacral 
strain is evaluated under Diagnostic Code 5237, using the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula mandates that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease; a 50 percent rating applies 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating applies when there 
is unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  Note 4 of the General Rating Formula 
for Diseases and Injuries of the Spine requires that each 
range of motion measurement be rounded to the nearest five 
degrees.  

A June 1999 VA medical examination revealed significantly 
decreased range of motion in the lumbar spine.  The VA 
examiner diagnosed degenerative joint disease of the lumbar 
spine and minimal right convex scoliosis of the lumbar spine.  
In June 2000, the veteran sought treatment for his low back 
pain.  His condition was treated with massage, ultrasound, 
and electrical stimulation.  He was also issued a lumbosacral 
support brace and an electrical nerve stimulation device to 
treat his low back pain.  

In October 2000, the veteran underwent a VA medical 
examination.  His range of motion on forward flexion was 40 
to 45 degrees and extension was 25 degrees.  Lateral rotation 
and flexion were 30 degrees.  Despite the veteran's 
complaints of pain aggravated by standing, walking, and 
sitting for prolonged periods of time; the examiner noted 
that he undressed himself without difficulty.  Further, X-
rays of the lumbar spine revealed minimal hypertrophic 
changes.  The VA examiner diagnosed degenerative disk disease 
of the lumbar spine.  

In December 2004, the veteran sought treatment for low back 
pain.  His physician observed limitation of motion in the 
lumbar spine secondary to pain on flexion and extension.  An 
MRI revealed multilevel degenerative disk disease, without 
significant canal stenosis, foraminal stenosis, mechanical 
pressure, or misalignments.  His physician observed no 
surgically amenable lesions and recommended that the veteran 
undergo physical therapy.  

The veteran underwent a VA medical examination in March 2005.  
The VA examiner observed pain along the midline of the 
veteran's back on palpation.  In addition, the examiner noted 
significantly limited range of motion with forward flexion 
limited to 40 degrees and extension to 10 degrees.  The 
veteran performed lateral flexion and rotation to 20 degrees 
bilaterally.  He experienced pain with flexion, extension, 
and rotation.  Repetitive motion resulted in increased pain, 
fatigue, and lack of coordination.  X-rays revealed a 
relatively normal lumbar spine. 

In August 2005, the veteran reported to the VA medical center 
seeking to adjust his pain medication.  He complained of an 
acute, steady, throbbing pain in his low back aggravated by 
any form of activity.  He reported that his low back pain was 
diminished by lying down.  The veteran's medications were not 
adjusted at the time of his appointment; however, he was 
given a referral for further treatment. 

In light of the evidence, the criteria for a 50 percent 
disability rating for lumbosacral strain have not been met.  
The veteran does not have unfavorable ankylosis of the 
thoracolumbar spine.  According to the revised rating 
criteria, the 40 percent rating that has been assigned is the 
maximum rating available in the absence of unfavorable 
ankylosis of the entire thoracolumbar spine.  Further, 
pursuant to the previous diagnostic code, a 40 percent 
disability rating is the maximum rating available for a 
lumbosacral strain.  The aforementioned VA medical 
examinations and the veteran's VA treatment records provide 
an accurate assessment of his current disability picture.  
This competent medical evidence illustrates that the 
veteran's lumbosacral strain disability does not meet any 
applicable criteria for a higher rating.  The Board finds, 
therefore, that the criteria for a higher rating based on 
either the preexisting or revised rating criteria are not 
met.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  During his March 
2005 VA spine examination, the veteran demonstrated forward 
flexion to 40 degrees and backward extension to 10 degrees.  
In the absence of actual ankylosis of the thoracolumbar 
spine, the Board finds that the veteran's low back strain is 
appropriately compensated by the 40 percent rating that has 
been assigned.  Even considering fatiguability and 
incoordination, his disability does not more nearly 
approximate unfavorable ankylosis.  Consequently, a rating in 
excess of 40 percent is not warranted for service-connected 
lumbosacral strain under the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.

There is no evidence that the veteran's low back strain has 
resulted in frequent hospitalizations during the time period 
relevant to his July 2000 claim for an increased rating.  
Although the veteran has stated that he is currently 
unemployed, the evidence does not establish that his 
lumbosacral strain interferes with employment beyond that 
contemplated by the evaluation in the rating schedule.  In 
the absence of evidence documenting exceptional or unusual 
circumstances, the veteran's service-connected low back 
strain disability alone does not place him in a position 
different from other veterans with a 40 percent disability 
rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated March 2001 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  Although notice regarding 
the evidence the veteran may submit to substantiate his claim 
was sent subsequent to the January 2001 rating decision, the 
veteran has had five years following the initial notice to 
submit additional evidence or identify evidence for the RO to 
obtain.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notice has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, since an increased rating has 
been denied, any question as to the appropriate effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, VA has satisfied its duty to notify 
the appellant. 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, private medical 
records, and furnished him with VA spine examinations on June 
1999, October 2000, and March 2005.  He has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim. 


ORDER

The claim of entitlement to a disability rating in excess of 
40 percent for lumbosacral strain is denied. 



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


